      Case 1:17-cr-00114-VM Document 108 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

              —— against ——

DAYVON WILLIAMS,                               17 CR 114(VM)
               Defendant.                      ORDER


VICTOR MARRERO, United States District Judge.

     It is hereby ordered that a conference to discuss substitution
of counsel for defendant Dayvon Williams (see Dkt. No. 104) shall
be held on Friday, September 25, 2020, at 10:30 a.m. Due to the
ongoing COVID-19 pandemic, the conference will take place by
telephone, using the dial-in 888-363-4749 (international callers
dial 215-446-3662), access code 8392198.


SO ORDERED.
Dated: New York, New York
       17 September 2020

                                      __________________________
                                            Victor Marrero
                                               U.S.D.J.
